998 F.2d 1019
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Frank J. TAYLOR, Plaintiff-Appellant,Mary E. TAYLOR, Plaintiff,v.Linzy MARTIN, Defendant-Appellee.
No. 93-1511.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 7, 1993.Filed:  July 15, 1993.

Appeal from the United States District Court for the Northern District of Iowa.
N.D.Iowa
AFFIRMED.
Before McMILLIAN, WOLLMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Frank Taylor1 appeals the district court's2 dismissal of this 42 U.S.C. § 1983 action brought against an Iowa magistrate, Linzy E. Martin.  We grant Magistrate Martin's motion to supplement the record on appeal.  We summarily affirm the district court's ruling that the doctrine of res judicata bars this suit.  The Taylors could have litigated their jurisdictional claim against Magistrate Martin in their previous federal court action,  Taylor v. Federal Land Bank of Omaha, 985 F.2d 569 (8th Cir.)  (Table), cert. denied, 113 S. Ct. 99 (1992).   See Lane v. Peterson, 899 F.2d 737, 742 (8th Cir.), cert. denied, 498 U.S. 823 (1990).


2
Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 Although Mary Taylor was a party below and is listed as an appellant in the notice of appeal, she did not sign the notice of appeal, she is not listed as an appellant on the briefs, and she did not sign the appellate briefs


2
 The HONORABLE DONALD E. O'BRIEN, United States District Judge for the Northern District of Iowa